Citation Nr: 0216095	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right lower 
extremity disability.

3.  Entitlement to service connection for residuals of an 
injury to the left groin.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 2000, the Board remanded the case 
to the RO for additional development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  A chronic neck disability did not begin in service.

3.  There is no competent (medical) evidence of a right lower 
extremity disability.

4.  There is no competent (medical) evidence of a nexus 
between a reported injury to the groin during service, and a 
post-service diagnosis of episodic epididymitis.

5.  There is no competent (medical) evidence of a nexus 
between a reported injury to the left shoulder during 
service, and a post-service diagnosis of scapulothoracic 
bursitis and crepitation.  

6.  There is no competent (medical) evidence of a nexus 
between a reported injury to the back during service, and a 
post-service diagnosis of low back pain secondary to strain.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for neck disability.  
38 U.S.C.A. §§ 1131, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2002).

2.  Service connection is not warranted for a right lower 
extremity disability.  38 U.S.C.A. §§ 1131, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2002).

3.  Service connection is not warranted for left groin injury 
residuals.  38 U.S.C.A. §§ 1131, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).

4.  Service connection is not warranted for a left shoulder 
disability.  38 U.S.C.A. §§ 1131, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).

5.  Service connection is not warranted for a back 
disability.  38 U.S.C.A. §§ 1131, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Here, the matters on appeal were initially denied by the RO 
as not well grounded in January 1998.  However, in light of 
the new law, the RO readjudicated the claims and denied them 
on the merits in July 2002. 

Through the June 1999 statement of the case, and the February 
2000 and July 2002 supplemental statements of the case, 
various correspondence from the RO, and the Board's remand of 
December 2000, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Here, the veteran has referred to treatment he received 
during service while in Germany.  A review of the claims file 
shows that the veteran attempted to secure those records with 
the help of a U.S. Senator, and as per the Board's remand, 
the RO asked the National Personnel Records Center to search 
for the records.  Unfortunately, the responses to the 
requests were negative, and indicate that the German 
government did not archive those records.  The record shows 
that the veteran was informed of the negative responses by 
the July 2002 supplemental statement of the case. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service entrance examination and medical history reports 
of 1961 are negative with regard to problems with the left 
groin, left shoulder, neck, back, and right leg and thigh.  
In August 1961, it was noted that the veteran was seen for 
complaints of cervico-thoracic pain after lifting a bag.  The 
assessment was paracervical muscle spasm.  He was noted to be 
asymptomatic following treatment with hot packs.  The 
separation examination and medical history reports of January 
1964 are negative with regard to problems with the left 
groin, left shoulder, neck, back, and right leg and thigh.

VA records show that the veteran was seen in May 1997 for 
complaints of low back pain and left testicular pain.  
Regarding the back, the veteran reported a sudden onset of 
low back pain dating back 8 years.  Regarding the left 
testicle, the veteran relayed a history of trauma in service 
when he fell, landing on a tree branch.  He related having a 
vasectomy in 1970 and again in 1993, and being treated for 
Chlamydia in 1993. The examiner noted low back pain secondary 
to strain and a varicocele.  

In October 1997, the veteran was seen for complaints of left 
groin pain.  The veteran reported that he injured his groin 
during service when he was in training camp.  Since that 
time, he suffered from chronic, dull testicular pain.  The 
examiner was not able to appreciate a varicocele on 
examination, although there was tenderness in the area.  The 
examiner assessment was left groin pain secondary to trauma.  
The examiner was not clear if the veteran was suffering from 
orchialgia or epididymitis.  At the time, he denied any 
urinary symptoms or fever.  The examiner also found a 
questionable etiology of left sciatica.  There was no 
weakness or evidence of neurological problems.  On a follow-
up urologic examination in December 1997, the examiner 
reported an impression of episodic epididymitis.  

In October 1999, the veteran testified that he injured his 
groin area during service, and that he was treated for the 
injury while in Germany.  The veteran testified that he 
injured his left shoulder, neck and back in August 1961, and 
was treated for spasms.  He was treated for recurring spasms 
and pain on about four occasions.  He was also treated for 
the right leg and thigh condition at an aid station run by 
German soldiers.  At the time of his separation examination, 
he did not report the problems with his left shoulder, neck, 
back, right leg and thigh, and groin.  The veteran testified 
that he did not report the problems because they were not 
affecting him at the time, and that it would have required 
him to stay two extra days.  During the hearing, he testified 
that he had not sought treatment for any of the orthopedic 
conditions (Transcript, page 7).  The veteran did note VA 
treatment in 1997 for the groin complaints. 

In response to the Board's remand of December 2000, the 
veteran, in January 2001, provided a list of treatment dates 
and locations.  The veteran provided the following 
information: treated at Fort Knox in May 1961 for a left 
groin injury; treated at Fort Harrison in August 1961 for 
problems with the left shoulder, neck and back, and again in 
Urlau, Germany in January 1963; and treated in Urlau, Germany 
in October 1962 or fall 1963 for the right leg and thigh 
problem.  

VA contacted the service department and provided the 
information as received from the veteran.  In an April 2002 
response, the service department reported that a search was 
conducted and no records were found.  

In accordance with the Board's remand, the veteran was 
afforded a VA orthopedic examination.  The examination was 
conducted in May 2002.  The examiner acknowledged that the 
treatment records from Germany were not of record.  
Therefore, the veteran related his history as previously 
described.  The examiner noted that the radiographs of the 
cervical spine did not show significant evidence of 
degenerative disease, and there was no spinal stenosis.  The 
examiner reported an assessment of scapulothoracic bursitis 
with shoulder impingement.  The examiner determined that if 
the records verify the history reported by the veteran, then 
the symptoms did start when the veteran was on active duty.  
The examiner determined that the veteran mostly developed 
scapulothoracic bursitis and crepitation possibly due to the 
original shoulder injury.  The examiner also noted abnormal 
mechanics.  

Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2002).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

In this case, the evidence is lacking with regard to actual 
diagnoses for the claimed neck and right leg disabilities.  
Here, the available service medical records do show that the 
veteran was treated for acute neck strain in 1961, but the VA 
examination of May 2002 is negative for a diagnosed neck 
disability.  In the December 2000 remand, the Board 
specifically requested that the examiner provide a nexus 
opinion if a neck disability was diagnosed.  Here, the 
examiner found no degenerative joint disease or spinal 
stenosis.  

The veteran has stated that the additional records from 
Germany show treatment for his right leg problems in 1962 or 
1963.  As discussed, requests for these records have yielded 
negative results.  Therefore, the only evidence in support of 
an injury to the right leg in service consists of the 
veteran's lay testimony and statements.  Normally, where the 
issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including the veteran's solitary testimony may constitute 
sufficient evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Although the veteran's statements are sufficient to 
show the incurrence of an injury in service, the competent 
medical evidence of record is negative for a chronic right 
leg disability resulting from the claimed injury.  The 
separation examination is negative for right leg conditions, 
and the post-service records are void of references to or 
findings of a right leg condition.  Therefore, based on the 
available evidence, it is reasonable to find that the 
reported injury in service resulted in acute and transitory 
residuals, and not a chronic right leg disability.  

Regarding the need for a diagnosed condition, the Board 
points out that in the case Sanchez-Benitez v. West, 13 Vet 
App 282 (1999), the United States Court of Appeals for 
Veterans Claims (Court) made a distinction between the 
consideration of pain as it pertains to the rating of a 
service-connected disability and the consideration of pain as 
a disability for which service connection may be granted.  
Essentially, the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  That is the case here, as 
there are complaints with regard to the neck and right leg, 
but actual conditions have not been diagnosed. 

The veteran also asserts that he injured his back along with 
his shoulder and neck in 1961, and that he was treated again 
for back problems while in Germany in 1963.  However, the 
separation examination of 1964 is negative for back 
conditions, and at his hearing, the veteran testified that he 
did not report the condition since it was not bothering him 
at the time.  Furthermore, when seen in May 1997, the veteran 
noted that the onset of back pain occurred 8 years prior.  
Therefore, the longitudinal review of the record indicates 
that the problems with the back did not occur until many 
years after the veteran's separation from service, and that 
any complaints during service represent an acute and 
transitory condition.  Also, when seen in May 1997, the 
examiner found back pain due to strain, but did not relate 
the strain to an event dating back to the veteran's active 
period of service.  Here, there is no competent evidence of 
record linking the current complaints to the veteran's 
assertions of a back injury in service.  

Regarding the matters of the left groin injury and left 
shoulder condition, the Board finds that there is no 
competent evidence linking the current complaints to the 
veteran's reported injuries in service.  Here, the only 
evidence demonstrating an injury to the groin and left 
shoulder consists of the veteran's testimony and statements 
in support of his claim.  As mentioned above, where an issue 
is factual in nature, competent lay testimony could be 
considered sufficient.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the separation examination of 1964 is 
entirely negative for findings or reported diagnoses of 
problems with the left groin and left shoulder.  Furthermore, 
the lack of findings are essentially supported by the 
veteran's testimony that he did not report the conditions at 
the time because they were not affecting him.  Therefore, 
suggesting that the problems were acute and transitory.  
Moreover, the Board finds that the competent evidence of 
record is lacking with regard to a nexus between the reported 
injuries and current findings.  

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Here, the post-
service records, dated over 30 years later, do show that the 
veteran has been diagnosed and treated for epididymitis and 
scapulothoracic bursitis and crepitation.  A review of the 
treatment records and VA examination reports also show that 
examiners have referred to the reported history of injuries 
to the groin and shoulder during service when referring to 
the current findings and diagnoses.  For example, when seen 
in October 1997, the examiner determined that the veteran was 
suffering from left groin pain secondary to trauma.  Also, on 
VA examination of May 2002, the examiner noted the 
possibility of a link if the records verified the history as 
reported by the veteran.  Here, the service medical records 
only verify complaints related to the neck made in 1961, not 
the left shoulder. 

It can be argued that the medical history provided by the 
veteran and the current findings are sufficient to show a 
nexus between the current findings and the veteran's service.  
However, in LeShore v. Brown, 8 Vet. App. 406 (1995), the 
Court held that medical professionals are not competent to 
transform a lay history, unenhanced by medical comment, into 
competent medical evidence based on their status as medical 
professionals.  Although the veteran reported such a history 
of injuries to the left groin and left shoulder during 
service, the physician could only confirm the veteran's 
contention through medical evaluations.  The Board notes that 
although the VA physicians recorded the history as reported 
by the veteran, definite opinions regarding a nexus were not 
provided.  In fact, as discussed, the VA examiner would only 
entertain the possibility of a link to service if the service 
records verified the reported injury.  In this regard, the 
Board does note that the Court has held that where a 
physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be 
characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993); (citing Sklar v. Brown, 5 Vet. 
App. 140, 145-46 (1993); Kates v. Brown, 5 Vet. App. 93, 95 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992)); 
see also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 (1991).  
As the physician's opinion was not definite, it is 
insufficient to place the record in equipoise.

Based on the above discussion, the Board must deny the claims 
of service connection for a neck disability, a right leg 
disability, residuals of a left groin injury, a left shoulder 
disability, and a back disability.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a right leg disability 
is denied.  

Entitlement to service connection for residuals of an injury 
to the left groin is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a back disability is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

